Title: To John Adams from Oliver Wolcott, Jr., 13 December 1797
From: Wolcott, Oliver, Jr.
To: Adams, John




Treasury Department December 13th. 1797—

The Secretary of the Treasury in obedience to the command of the President of the United States respectfully submits the following Report upon the letter of the Secretary of War dated November 22d: 1797, and the papers accompanying the same.
The principal question may be stated in either of the following modes. First—What are the powers and duties of the Accountant to the Department of War? Or, Second—Is the Accountant to be viewed as possessing powers analogous to those vested in the Comptroller of the Treasury?
The powers and duties of the Accountant are defined in the following words, by the Act of Congress passed on the 8th: day of May 1792, entitled “An Act making alterations in the Treasury and War Departments.”
1st: “That there be an Accountant to the Department of War, who shall be charged with the settlement of all accounts, relative to the pay of the Army; the Subsistence of Officers, Bounties to Soldiers; the expences of the recruiting service; the incidental & contingent expences of the Department; and who shall report from time to time all such settlements as shall have been made by him, for the inspection & revision of the Accounting Officers of the Treasury.”
2d: “That the Treasurer of the United States shall disburse all such monies, as shall have been previously ordered for the use of the Department of War, by Warrants from the Treasury, which Disbursements shall be made pursuant to Warrants from the Secretary of War, counter signed by the Accountant.”
The sections before recited contain all the provisions which are to be found in the Laws, relative to the Office of Accountant: It is believed however that a general view of the structure and organization of the Departments of War and the Treasury, and a brief statement of what are considered as their correlative duties, will illustrate the question to be considered—Under this impression the Secretary observes;—
3d: That the fifth section of the recited Act directs, “that all purchases & Contracts for supplying the Army with provisions, Clothing, supplies in the Quarter Masters Department, Military stores, Indian Goods, and all other supplies or Articles for the use of the Department of War, shall be made by or under the direction of the Treasury Department.”
4th. The Agent on the part of the Treasury for executing the duty last mentioned is the Purveyor of Public Supplies, whose Office was created by an Act of Congress passed on the 23d. of February 1795, and whose duty is declared to be, “under the direction & supervision of the Secretary of he Treasury to conduct the procuring and providing of all arms, military & naval stores, provisions, Clothing & Indian Goods, & generally all articles of supply requisite for the service of the United States.”
5th: The Agent on the part of the Department of War, in respect to stores purchased by the Purveyor, is the superintendant of military stores & supplies, whose office was created by an Act of Congress passed on the 2d. of April 1794, and whose duty it is, “under the direction of the Department of War, to superintend the receiving, safe keeping and distribution of the military stores of the United States.”
It results from what has been stated, that the expenditures for the Department of War, fall under two general divisions—1st. Those for pay of the Army, subsistence of Officers, Bounties to Soldiers, Expences of the recruiting service, and incidental & contingent expences, all of which are made under the direction of the Secretary of War, out of monies previously advanced by the Treasury, and respecting all which, the Accountant has power to make settlements, subject to the revision of the accounting officers of the Treasury.—2d. Those expenditures which relate to Stores & Supplies of all kinds which are made directly from the Treasury to persons who are solely accountable to the Auditor and Comptroller.
The following is the course according to which the business of the Treasury & War Departments is conducted.
1st: When monies are wanted for any of those branches of the public service, which are cognizable by the Accountant, the Secretary of War addresses a letter to the Secretary of the Treasury, requesting an advance to the Treasurer of the United States in his character of Treasurer to the Department of War, specifying the sum required, and the head of appropriation; the Secretary of the Treasury and Comptroller in this as all other cases, are responsible that no greater sums shall be advanced, than have been appropriated by the Legislature: It is conceived that the Secretary of War is responsible that Monies granted on his applications shall be applied to the purposes previously indicated by him.
2d. In respect to stores, supplies, and generally all Articles for the War Department, the course is, for the Secretary of War to address a request to the Secretary of the Treasury—specifying the nature of the supplies, when wanted, and in some instances the place of delivery. The Secretary of War, furnishes the necessary samples, patterns, forms & models, for the direction of the Treasury.
It is the duty of the Treasury to comply with the requisitions of the Department of War, to the extent of the Funds granted by the Legislature.—The Purveyor under the direction of the Secretary of the Treasury is the Organ of execution. When the supplies are such as are susceptible of a Contract, they are most commonly procured by Contract. In forming Contracts the Purveyor is always consulted: The principal Contracts such as for supplying the Army with provisions or Clothing, are executed by the Secretary of the Treasury; for which particular accounts are opened in the public Books;—Contracts of lesser importance are made by the Purveyor; which are involved in the settlement of his accounts. The supervisors and certain of the Collectors of the Customs are occasional Agents of the Treasury for procuring supplies at Recruiting Posts, and for incidental Objects in the Country: But in whatever form the business is conducted the Purveyor is consulted.
The Accounts of the Purveyor, and of all Contractors pass under the examination of the Auditor, by whom they are reported to the Comptroller, in whose Office the Accounts are re-examined, and whose decision thereon is final.
The responsibility of the different Departments and Officers in respect to stores and supplies therefore is as follows: The Secretary of War, decides on the quantity & description of the supplies required: If there exist an appropriated Fund, the Purveyor in the first instance, and the Secretary of the Treasury finally, are responsible for procuring the supplies required, on the most economical terms, and for the delivery thereof to the War Department.—The Secretary of the Treasury & the Comptroller, are concurrently responsible, that the advances shall not exceed the sums appropriated;—The Auditor in the first instance, and the Comptroller of the Treasury finally, are responsible, that the Accounts shall be settled according to the Contracts where any are made;—or according to just & reasonable Vouchers or evidence where there have been no previous Contracts. In settling the Accounts of the Purveyor, two points are always attended to,—first, that the supplies are purchased at proper prices, and that suitable Vouchers are produced—Second—that the Articles purchased have been delivered & subjected to the cognizance of the superintendant of Military stores & supplies. When supplies have once been placed in the public stores, subject to the cognizance of the superintendant of military stores & supplies, the responsibility & controul of the Treasury Department is finally terminated: The stores so delivered are thenceforward subject to the order of the Secretary of War;—and the persons receiving them become answerable to the said Superintendant as accounting Officer.
In respect to money placed in the hands of the Treasurer, on the requisitions of the Secretary of War for the use of his Department, the following opinions are entertained.
1st. That the Secretary of War, is the sole Judge of the time & manner of making disbursements, but at the same time responsible, that the disbursements shall be made for objects justly chargeable under the heads of appropriation for which the monies were advanced by the Treasury.
2d: That the Accountant is in no respect a Comptroller of the disbursements ordered by the Secretary of War, and that the power of countersigning the Warrants of the Secretary was given solely for the purpose of subjecting the said disbursements to a regular course of examination & settlement.
3d. That the Accountant is to be viewed as a sub Auditor, and that in respect to his duties, which are confined to the settlement of Accounts, he is in no respect subject to the controul of the Secretary of War.
4th. That the Accountant is responsible in the first place to the Auditor, and finally to the Comptroller of the Treasury, for observing proper rules & principles in the settlement of Accounts.
5th: That as a consequence of the foregoing positions, it is the duty of the Accountant to regard the Comptroller of the Treasury as the Officer whose opinion should govern his Official conduct in the settlement of Accounts.
The Secretary of the Treasury for the reasons before assigned, is therefore of opinion, that the Accountant of the Department of War, has mistaken the nature of his duties & the extent of his functions in refusing to countersign a warrant of the Secretary. It is believed that such a refusal would be justifiable only in a case, where it was evident, or at least in a very high degree probable that fraud was intended,—and then only for the purpose of gaining time to make a communication to the President. In such a case, the Treasurer who has no deliberative will respecting Warrants, would be justifiable, nay more it would be his duty to refuse payment of a warrant which had received all the sanctions prescribed by Law. Such cases are not however to be presumed on slight grounds, and the possibility that they may happen affords no argument for extending the powers of an Officer by construction.
It is observable that the powers expressly vested in the Accountant are not of a nature to support by analogical reasoning the extensive and high power which is claimed—the rates of pay,—subsistence & Bounties to the Army are precisely settled by Law, in settling accounts of this nature, there is therefore but little room for the exercise of discretion; yet even the settlement of these accounts is not conclusively vested in that Officer.—The expences of the recruiting service, and for contingencies, are also for the most part easily susceptible of adjustment.—In respect to such expenditures in relation to the Indian Department, and the security of the Frontiers as from their nature must be confidential, and at least for a time secret, it would in the opinion of the Secretary be proper, that the President should from time to time direct Certificates to be made to serve as vouchers for the accounting Officers.—This appears to be expedient as such disbursements tend to excite curiosity, and as it appears from the documents accompanying the Letter of the Secretary of War, that the demur of the Accountant was relative to an expenditure of a confidential though legal nature.
But even if the Accountant possessed powers analogous to those of the Comptroller, he would not be justifiable in ordinary cases, in refusing to countersign the warrants of the Secretary—It is concurred however, that the Comptroller may require that the warrants be so drawn as that he can execute his duty thereon, that is that they be drawn for balances previously settled, or that the Parties be held accountable by the terms of the Warrants.
The responsibility for disbursing public monies, has ever been deemed to be vested in the Secretary of the Treasury exclusively of the other Officers of the Department, subject only to the check of the Comptroller, who is jointly responsible, that the warrants shall be conformable to appropriations.—This construction conduces to encrease the public Security.—It is certain that advances may be improperly & indiscreetly made. The Officer who is constituted the final and ultimate Judge upon all accounts for monies received of the Public, ought not to be also the Judge of the expediency of making advances, it being easy to see that responsibility on the subject of advances may bias the judgement towards a settlement unfavorable to the Interests of the Public.
All which is most / respectfully submitted.
Oliv: WolcottSecy of the Treasy